Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
An Interview held on 5/19/2022 resulted in the following amendments:

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Heather Kleinhardt on 5/23/2022

The application has been amended as follows:  

1.	(Currently amended) A method for resume of multi-connection in an inactive state, comprising:
receiving a connection resume request sent by a terminal, and acquiring configuration of at least one other node, wherein the connection resume request is used for resuming the terminal from the inactive state to an active state; 
analyzing the configuration for load information of the at least one other node; and
selecting part or all of the at least one other node as a secondary node of the terminal according to the load information of the at least one other node, wherein the configuration comprising a node identification (ID) and the load information of the newly selected secondary node is stored at the terminal when an indication for entering the inactive state is sent to the terminal.

2-11.	(Canceled)

12.	(Currently amended) A method for resume of multi-connection in an inactive state, comprising:
sending a connection resume request to a base station comprising at least one configuration of at least one other node, wherein the connection resume request is used for resuming a terminal from the inactive state to an active state and the at least one configuration is analyzed by the base station for load information of the at least one other node; and
using part or all of the at least one other node selected by the base station as a secondary node of a terminal, wherein the part or all of the at least one other node is selected by the base station according to the load information of the at least one other node, and wherein the configuration comprising a node identification (ID) and the load information of the newly selected secondary node is stored at the terminal when an indication for entering the inactive state is received from the base station.

13-14.	(Canceled)

15.	(Currently amended) The method of claim 12, further comprising:
sending a secondary node resume request to the base station, wherein the request comprises at least one of configuration of the at least one other node or a measurement report of the at least one other node; and
receiving configuration of the secondary node of the terminal sent by the base station.

16.	(Currently amended) A base station, comprising:
a memory used for storing a computer program;
a processor used for executing the computer program to perform acts of:
receiving a connection resume request sent by a terminal, wherein the connection resume request is used for resuming the terminal from the inactive state to an active state;
acquiring configuration of at least one other node; 
analyzing the configuration for load information of the at least one other node; and
selecting part or all of the at least one other node as a secondary node of the terminal according to the load information of the at least one other node, wherein the configuration comprising a node identification (ID) and the load information of the newly selected secondary node is stored at the terminal when an indication for entering the inactive state is sent to the terminal.

17-26.	(Canceled)

27. 	(Currently amended) A terminal, comprising:
a memory used for storing a computer program;
a processor used for executing the computer program to perform acts of:
sending a connection resume request to a base station containing at least one configuration of at least one other node, wherein the connection resume request is used for resuming the terminal from the inactive state to an active state and the at least one configuration is analyzed by the base station for load information of the at least one other node; and
using part or all of the at least one node selected by the base station as a secondary node of the terminal, wherein the at least one other node is selected by the base station according to the load information of the at least one other node, wherein the configuration comprising a node identification (ID) and the load information of the newly selected secondary node is stored at the terminal when an indication for entering the inactive state is received from the base station.

28-29.	(Canceled)

30.	(Currently amended) The terminal of claim 27, wherein the processor is used for executing the computer program to perform acts of:
sending a secondary node resume request to the base station, wherein the request comprises at least one of configuration of the at least one other node or measurement report of the at least one other node; and
receiving configuration of the secondary node of the terminal sent by the base station.

31-38.	(Canceled)

39.	(Currently amended) The method of claim 1, wherein the configuration of the at least one other node is stored on the terminal according to at least one of a size of free memory in the terminal or load of a base station.

40.	(Currently amended) The base station of claim 16, wherein the configuration of the at least one other node is stored on the terminal according to at least one of a size of free memory in the terminal or load of the base station.

41.	(Currently amended) The method of claim 12, wherein the configuration of the at least one other node is stored on the terminal according to at least one of a size of free memory in the terminal or load of a base station.

42.	(Currently amended) The method of claim 27, wherein the configuration of the at least one other node is stored on the terminal according to at least one of a size of free memory in the terminal or load of a base station.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention discloses a method for the UE to resume multi-connection links upon sending a connection resume request whereas the configurations of the previous inactive links were analyzed at the base station for load and stored at the terminal prior to hibernation. 

Allowable Subject Matter
Claims 1, 12, 15-16, 27, 30, and 39-42 renumbered as claims 1-10 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415